Title: John Adams to Philip Mazzei, 29 Dec. 1785
From: Adams, John
To: Mazzei, Philip


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 29. 1785
            
          

          I have found in the Remembrancer of the Year 1775, page 309, that a
            Petition was presented to his Majesty on Wednesday the 11th.
            of September, from the City of Bristol by Mr Burke, one of
            the Representatives of that City, in which are the following Words.
          “We owe a Testimony of Justice to your Colonies, which is, that in
            the midst of the present distractions, We have received many unequivocal Proofs, that
            our Fellow Subjects in that part of the world are very far from having lost their
            ancient Affection and regard to their mother Country, or departed from the Principles of
            commercial honour and private Justice. Notwithstanding the Cessation of the Powers of
            Government throughout that vast continent, We have Reason to think, judging by the
            Imports into this City, and by our extensive correspondencies, that the Commodities of
            American Grouth, enumerated by Acts of Parliament, have been as regularly brought to
            Great Britain, as in the most quiet times. We assure your Majesty that the Trade of this
            Port, and the Subsistence of a great part of your Kingdom, have depended very much on
            the Honourable, and, in this Instance, amicable Behaviour of your American Subjects. We
            have in this Single City received, within one Year, from the first of September 1774
            more than one million bushells of Wheat, to Say nothing of the great quantity of other
            valuable Commodities essential to our navigation and commerce.”
          Perhaps the foregoing is the Paragraph you are looking for.— —I had
            an Idea that there was Something to the Same purpose, in a Petition of the Merchants of
            London but as I have not yet been able to find it, I might be mistaken.—If I Should,
            Stumble upon any thing like it, I will send it you. 
          After all, you must put an End to the Temptations to Emigration
            before you will Succeed in your Attempt to Silence Obloquy, against America, in the
            publick Prints.—The Mercure de France, the Gazettes de Deux Ponts, D’Avignon, De
            Bruxells which circulate in Paris, and all the Gazettes of Germany teem with Lies to our
            Disadvantage no less than the English Prints. The Strongest Motive to them all, is the
            Danger of Emigration and as long as Men prefer eating to starving Cloaths to Nakedness,
            and warm lodgings to the cold Air, this danger will not cease, nor the Fictions invented
            against it.
          Yours as usual

          
            
              John Adams
            
          
        